                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                                 Case No. 16-32457-WRS
Cassandra Letella Holston                                                                                              Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Apr 16, 2021                                               Form ID: pdfSOME                                                          Total Noticed: 24
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 18, 2021:
Recip ID                 Recipient Name and Address
db                     + Cassandra Letella Holston, 1807 Foster Street, Montgomery, AL 36104-1909
cr                     + The Health Care Authority For Baptist Health, An A, c/o Chambless-Math & Carr, PC, 5720 Carmichael Road, Montgomery, AL
                         36117-2312
3715371                + C ARTHUR STEINEKER, DMD, c/o MOXLEY AND ASSOCIATES, PO BOX 4953, MONTGOMERY, AL 36103-4953
3605598                  Charter, P O Box 742616, Cincinnati, OH 45274-2616
3605602                  Direc Mgmt, 4320 Downtowner Loop, Mobile, AL 36609
3658168                + H&R Block Bank, c/o Creditors Bankruptcy Service, P.O. Box 800849, Dallas, TX 75380-0849
3605605                + Jackson Hospital, 1725 Pine Street, Montgomery, AL 36106-1117
3605606                  Knology, INC, d/b/a WOW!, c/o Credit Management, P.O. Box 118288, Carrollton, TX 75011-8288
3678189                + MICHELLE GOODWYN DMD, c/o HOLLOWAY CREDIT SOLUTIONS, LLC, PO BOX 230609, MONTGOMERY, AL 36123-0609
3605608                + Small Loans, 177 A Eastern Blvd, Space #22A, Montgomery, AL 36117-2007
3684943                  Wells Fargo Bank, N.A, P.O. Box 45038 MAC Z3057012, Jacksonville, FL 322325038
3605609                  Wells Fargo Bank/Overdradft Collections, Post Office Box 5058, MAC: P6053-021, Portland, OR 97208-5058
3605611                + William H. Pendleton, DMD, c/o Richard Dean, Esq., P.O. Box 1028, Montgomery, AL 36101-1028

TOTAL: 13

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
3605596                + Email/Text: bkrpt@retrievalmasters.com
                                                                                        Apr 16 2021 20:53:00      AMCA/Amer Medical Collection Agency, 4
                                                                                                                  Westchester Plaza, Suite 110, Elmsford, NY
                                                                                                                  10523-1615
3612079                   Email/PDF: EBN_AIS@AMERICANINFOSOURCE.COM
                                                                                        Apr 16 2021 21:08:18      American InfoSource LP as agent for, T
                                                                                                                  Mobile/T-Mobile USA Inc, PO Box 248848,
                                                                                                                  Oklahoma City, OK 73124-8848
3605597                + Email/Text: jbeshears@mstpf.com
                                                                                        Apr 16 2021 20:54:00      Approved Cash Advance, 5883 Atlanta Highway,
                                                                                                                  Montgomery, AL 36117-2103
3675973                   Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Apr 16 2021 21:11:07      Ashley Funding Services, LLC its successors and,
                                                                                                                  assigns as assignee of Laboratory, Corporation of
                                                                                                                  America Holdings, Resurgent Capital Services, PO
                                                                                                                  Box 10587, Greenville, SC 29603-0587
3617377                + Email/Text: dl-csgbankruptcy@charter.com
                                                                                        Apr 16 2021 20:54:00      Charter Communications, 4670 E Fulton Suite
                                                                                                                  102, Ada, MI 49301-8409
3605599                + Email/PDF: bk@worldacceptance.com
                                                                                        Apr 16 2021 21:11:02      Colonial Finance Corporation, 4327 Atlanta Hwy,
                                                                                                                  Montgomery, AL 36109-3170
3605600                + Email/Text: ebnnotifications@creditacceptance.com
                                                                                        Apr 16 2021 20:53:00      Credit Acceptance, 25505 West 12 Mile Rd, Suite
                                                                                                                  3000, Southfield, MI 48034-8331
3605604                + Email/Text: bknotice@ercbpo.com
                                                                                        Apr 16 2021 20:53:00      ERC/Enhanced Recovery Corp, 8014 Bayberry
                                                                                                                  Rd, Jacksonville, FL 32256-7412
3605603                + Email/Text: bkinfo@ccfi.com
                                                                                        Apr 16 2021 20:53:00      Easy Money, 1102 Ann Street, Montgomery, AL
District/off: 1127-2                                                User: admin                                                            Page 2 of 2
Date Rcvd: Apr 16, 2021                                             Form ID: pdfSOME                                                     Total Noticed: 24
                                                                                                              36107-3002
3605607                    Email/Text: bankruptcytn@wakeassoc.com
                                                                                     Apr 16 2021 20:53:00     Revenue Recovery Corp, 7005 Middlebrook Pike,
                                                                                                              Po Box 50250, Knoxville, TN 37950
3605610                  + Email/Text: BankruptcyNotice@westlakefinancial.com
                                                                                     Apr 16 2021 20:54:00     Western Funding Inc, 3915 Patrick Lane, Las
                                                                                                              Vegas, NV 89120-3965

TOTAL: 11


                                                     BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
3689568                         MONTGOMERY, AL 36123
3689567                         P.O. BOX 230759
3689565                         THE HEALTH CARE AUTH., dba BAPTIST EAST
3689566                         c/o CHAMBLESS-MATH & CARR, PC
cr                *+            C ARTHUR STEINEKER, DMD, c/o MOXLEY AND ASSOCIATES, PO BOX 4953, MONTGOMERY, AL 36103-4953
3605601           ##+           Credit Management, LP, Attn: Bankruptcy, Po Box 118288, Carrolton, TX 75011-8288

TOTAL: 4 Undeliverable, 1 Duplicate, 1 Out of date forwarding address


                                                    NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 18, 2021                                          Signature:          /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 16, 2021 at the address(es) listed below:
Name                               Email Address
Bankruptcy Administrator
                                   ba@almb.uscourts.gov

Charles E. Grainger
                                   on behalf of Debtor Cassandra Letella Holston cgrainger@graingerlegal.com
                                   mbaker@graingerlegal.com;shiggins@graingerlegal.com;byelder@graingerlegal.com;dyoung@graingerlegal.com;GraingerCR52
                                   062@notify.bestcase.com

Leonard N. Math
                                   on behalf of Creditor The Health Care Authority For Baptist Health An Affiliate Of UAB Health System DBA Baptist East
                                   noticesmd@chambless-math.com

Richard G. Moxley, III
                                   on behalf of Creditor C ARTHUR STEINEKER DMD rmoxley@hollowaymoxley.com

Sabrina L. McKinney
                                   trustees_office@ch13mdal.com


TOTAL: 5
